United States Court of Appeals
                      For the First Circuit


No. 11-2281

                         STACEY HIGHTOWER,

                       Plaintiff, Appellant,

                                v.

    CITY OF BOSTON; EDWARD DAVIS, Boston Police Commissioner;
                  COMMONWEALTH OF MASSACHUSETTS,

                      Defendants, Appellees.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Denise J. Casper, U.S. District Judge]



                              Before

                       Lynch, Chief Judge,
               Lipez and Thompson, Circuit Judges.


          Alan Gura, with whom Gura & Possessky, PLLC, and Chester
Darling were on brief, for appellant.
          Lisa Skehill Maki, Assistant Corporation Counsel, with
whom William F. Sinnott, Corporation Counsel, was on brief, for
appellees City of Boston and Edward Davis.
          Kenneth W. Salinger, Assistant Attorney General, with whom
Martha Coakley, Attorney General of Massachusetts, was on brief, for
appellee Commonwealth of Massachusetts.
          Charles M. Dyke and Trucker Huss APC on brief for Legal
Community Against Violence, amicus curiae.
August 30, 2012
            LYNCH, Chief Judge.       This case presents an as-applied and

a   purported   facial     attack   on    the    Massachusetts     statutory     and

administrative scheme for revoking licenses for the carrying of

firearms.     The district court entered summary judgment dismissing

the claims.     Hightower v. City of Boston, 822 F. Supp. 2d 38, 65-66

(D. Mass. 2011).

            Stacey Hightower is a former Boston Police officer who,

during many of her years of service from 1998 to 2008, had a broad

Class A license which permitted her to carry and to conceal a large

capacity firearm, in addition to her Boston Police Department (BPD)

service gun.      Shortly after her resignation from the BPD, her

license   was   revoked     because      the    BPD   determined   that    she   had

inaccurately answered a question on her license renewal form.                    The

question was whether she had any complaints or charges pending

against her.     After the revocation, she neither invoked her right

to judicial review nor sought a more limited license which would

have entitled her to carry her small handgun.

            On the facts of this case, we hold that Hightower has

standing to bring her claims, that the case is ripe, that her Second

Amendment     as-applied    claim     fails,      that   her   purported    Second

Amendment facial attack also fails, and that her procedural due

process claim fails, as does her equal protection claim.                  We affirm

entry of judgment against Hightower.




                                         -3-
                                  I.

          The facts giving rise to this suit are largely undisputed.

A.        Massachusetts Firearms Licensing & License Revocation
          Statute

          Massachusetts has three categories of licenses available

for the carrying of firearms:1 a firearms identification card (FID

card), a Class B license, and a Class A license.     See Mass. Gen.

Laws ch. 140, §§ 129B, 131.    All three are issued by the relevant

"licensing authority," which is defined as "the chief of police or

the board or officer having control of the police in a city or town,

or persons authorized by them."   Id. § 121. It is generally a crime

under Massachusetts law to carry a firearm without having the

appropriate license or FID card, or being exempt from licensing.

Id. ch. 269, § 10.   As the Massachusetts Supreme Judicial Court has

explained:

          "To lawfully 'carry' a firearm within the
          Commonwealth . . . a person must either obtain
          a license to do so under G.L. c. 140, § 131,
          or be exempt from the normal licensing
          requirements under G.L. c. 140, §§ 129C, 131F,
          or 131G . . . ."         There is one other
          exemption.   A person who obtains a "firearm
          identification card" under G.L. c. 140,
          § 129B, allowing him or her to possess a
          firearm legally, may carry a firearm within
          his or her residence or place of business
          without violating the law.



     1
        The Massachusetts licensing scheme defines a firearm as "a
pistol, revolver or other weapon of any description" with a barrel
of "less than 16 inches" in length.     Mass. Gen. Laws ch. 140,
§ 121.

                                  -4-
Commonwealth v. Ramirez, 555 N.E.2d 208, 211 (Mass. 1990) (omissions

in original) (citations omitted) (quoting Commonwealth v. Seay, 383
N.E.2d 828, 831 (Mass. 1978)).

              A sworn BPD officer is not required to have a license to

carry a BPD-issued firearm.         See Mass. Gen. Laws ch. 140, § 129C(o)

(listing "exempted persons and uses" as including "police officers

and other peace officers of any jurisdiction, in the performance of

their official duty or when duly authorized to possess them"); see

also id. ch. 41, § 98 (police officers "may carry within the

commonwealth such weapons as the chief of police or the board or

officer having control of the police in a city or town shall

determine").     This dispute is not about Hightower's police firearm,

but her private one.

              An FID card "allows the holder to own, transfer, or

possess   a    firearm   in   his    residence   or   place   of   business."

Commonwealth v. Gouse, 965 N.E.2d 774, 785 n.14 (Mass. 2012).

Various statutory requirements and exemptions govern the issuance

of FID cards.     See Mass. Gen. Laws ch. 140, §§ 129B, 129C.       Notably,

there is no "suitable person" requirement for issuance of FID cards,

as there is for Class A and B licenses; the licensing authority

"shall issue" an FID card unless the applicant falls within one of

the statute's enumerated categories of ineligible individuals. Id.

§ 129B(1).




                                      -5-
            A Class B license entitles "a holder thereof to purchase,

rent, lease, borrow, possess and carry: (i) non-large capacity

firearms . . . and (ii) rifles and shotguns, including large

capacity rifles and shotguns."           Id. § 131(b).       "Large capacity"

firearms include any semi-automatic firearms "capable of accepting,

or readily modifiable to accept, any detachable large capacity

feeding device," and a "[l]arge capacity feeding device" is defined

to include any magazine or similar item that can hold "more than ten

rounds." Id. § 121. Class B licenses "shall not entitle the holder

thereof to carry or possess a loaded firearm in a concealed manner

in any public way or place," "shall not entitle the holder thereof

to possess a large capacity firearm," and are to be issued "subject

to such restrictions relative to the possession, use or carrying of

such   firearm   as   the    licensing   authority    deems    proper."    Id.

§ 131(b).

            Class A licenses provide the same privileges as Class B

licenses,   except    that    the   holder   may   possess    "large   capacity

firearms," and the statute does not preclude possession or carrying

of concealed firearms in public.          Id. § 131(a).       Class A licenses

are issued "subject to such restrictions relative to the possession,

use or carrying of firearms as the licensing authority deems

proper," id., which can include preventing the carrying of concealed

weapons in public.




                                      -6-
            Both   licenses   are   governed   by   the   same   application

procedures, eligibility requirements, and revocation procedures.

Individuals may submit an application for a Class A or Class B

license, or for renewal of such license, to the licensing authority

of the jurisdiction       of their place of residence or place of

business.    Id. § 131(d).     Any applicant who "knowingly files an

application containing false information" may be punished by fine

or imprisonment for "not less than six months nor more than two

years."   Id. § 131(h).

            As to eligibility, the statute provides seven categories

of individuals who are not eligible to receive a license: (1)

individuals who have been convicted of a felony, a misdemeanor

punishable by imprisonment for more than two years, or certain other

crimes, (2) individuals who "ha[ve] been confined to any hospital

or institution for mental illness," unless the applicant submits an

affidavit of a physician attesting that "the applicant is not

disabled by such an illness in a manner that should prevent such

applicant from possessing a firearm," (3) those who are or have been

"under treatment for or confinement for drug addiction or habitual

drunkenness, unless such applicant is deemed to be cured of such

condition by a licensed physician," (4) those under the age of

twenty-one, (5) aliens, (6) individuals currently subject to certain

restraining orders, and (7) individuals "currently the subject of

an outstanding arrest warrant."       Id. § 131(d)(i)-(vii).


                                    -7-
            If an individual, like the plaintiff here, is not rendered

statutorily ineligible as a result of falling into one of those

categories, the licensing authority

            may issue [a Class A or Class B license] if it
            appears that the applicant is a suitable
            person to be issued such license, and that the
            applicant has good reason to fear injury to
            his person or property, or for any other
            reason, including the carrying of firearms for
            use in sport or target practice only, subject
            to such restrictions expressed or authorized
            under this section.

Id. § 131(d).

            The licensing authority must make a decision on the

application within forty days from the date of application; if the

application is denied, the authority must "notify the applicant of

the reason for such denial in writing."    Id. § 131(e).   If granted,

both Class A and Class B licenses "shall be valid, unless revoked

or suspended, for a period of not more than 6 years from the date

of issue," and are to expire on the licensee's date of birth.     Id.

§ 131(i).

            As to suspension or revocation of licenses, which is at

the heart of this case, the statute provides:

            A license issued under this section shall be
            revoked   or  suspended   by   the   licensing
            authority,   or   his   designee,   upon   the
            occurrence of any event that would have
            disqualified the holder from being issued such
            license or from having such license renewed.
            A license may be revoked or suspended by the
            licensing authority if it appears that the
            holder is no longer a suitable person to
            possess such license.      Any revocation or

                                  -8-
               suspension of a license shall be in writing
               and shall state the reasons therefor.

Id. § 131(f).

               If a license is suspended or revoked, or an application

is denied, the aggrieved individual may "file a petition to obtain

judicial review in the district court" within ninety days of the

denial, revocation, or suspension.         Id. § 131(f).2   "A justice of

such court, after a hearing, may direct that a license be issued or

reinstated to the petitioner if such justice finds that there was

no reasonable ground for denying, suspending or revoking such

license and that the petitioner is not prohibited by law from

possessing same."       Id.   Further judicial review may be had "in an

action in the nature of certiorari under" Mass. Gen. Laws ch. 249,

§ 4.       Levine v. Chief Justice of the Dist. Court, 750 N.E.2d 998,

1000 (Mass. 2001).

               If a Class A or B license is revoked or suspended, "the

licensing authority shall take possession of such license and the

person whose license is so revoked or suspended shall take all

actions required under the provisions of section 129D.          No appeal

or post-judgment motion shall operate to stay such revocation or

suspension."       Mass. Gen. Laws ch. 140, § 131(f).

               Section 129D, in turn, provides:


       2
        It appears that an applicant may also petition for review
of a decision to issue a restricted, as opposed to unrestricted,
license. See Ruggiero v. Police Comm'r of Bos., 464 N.E.2d 104,
105-06 (Mass. App. Ct. 1984).

                                     -9-
            Upon revocation, suspension or denial of an
            application for a firearm identification card
            . . . or of any firearms license if said
            firearms identification card is not then in
            force . . . , the person whose application was
            so revoked, suspended or denied shall without
            delay deliver or surrender, to the licensing
            authority where he resides, all firearms,
            rifles,   shotguns   and   machine  guns   and
            ammunition which he then possesses unless an
            appeal is pending.

Id. § 129D (emphasis added).

            That section further provides that "[s]uch person, or his

legal representative, shall have the right, at any time up to one

year    after     said   delivery     or   surrender,   to   transfer    such

firearms . . . to any licensed dealer or any other person legally

permitted to purchase or take possession of such firearms," and

requires the licensing authority to transfer such firearms upon

receiving written notice.       Id.

B.          Factual Background

            Stacey Hightower, a resident of Boston, served as a

police officer for the City of Boston from June 1998 until August

15, 2008.       Hightower initially applied for and received from the

licensing authority for the City of Boston a Class A license to

carry   large     capacity   firearms      in   2000.   That   license   was

"unrestricted," meaning that Hightower was authorized to carry

firearms "for all lawful purposes," including carrying firearms

concealed in public. Pursuant to this license, Hightower possessed

a .38 caliber five-round revolver, which was a personal firearm she


                                      -10-
owned in addition to her BPD-issued firearm.      A BPD officer must

possess a Class A license to carry a concealed non-BPD-issued

firearm in public; no license is required to carry a BPD-issued

firearm.     See Mass. Gen. Laws § 129C(o) (listing "exempted persons

and uses" as including "police officers and other peace officers of

any jurisdiction, in the performance of their official duty or when

duly authorized to possess them").

             Hightower's Class A license lapsed in March 2008.    In

July 2008, Hightower filed an application to renew her Class A

license.     To renew the license, Hightower had to fill out, in

addition to the ordinary renewal form, a Form G 13-S, which was

specific to Boston Police officers, who were required to fill out

that form when applying for or renewing firearms licenses.3    One of

the questions on the G 13-S form was "Are there any complaints or

charges pending against you?"       Hightower answered "No" to that

question.4    Hightower's renewal was approved without restrictions

on August 1, 2008.



     3
        The ordinary application form is signed under penalty of
perjury and states that "I declare the above facts are true and
complete to the best of my knowledge and belief and I understand
that any false answer(s) will be just cause for denial or
revocation of my license to carry firearms."      The G 13-S form
contains no similar statements, nor does it state that it is signed
under penalty of perjury.
     4
        The ordinary application form contains the question "Are
you now under any charge(s) for any offense(s) against the law?"
Hightower answered "No" to this question. The defendants do not
claim that this answer was inaccurate or untruthful.

                                  -11-
           Hightower resigned from the Boston Police on July 31,

2008, effective August 15, 2008.            On August 18, 2008, a "Police

Commissioner's Personnel Order" was placed into her file without

her endorsement, stating that her resignation had been "presented

with charges pending."         The BPD officer in charge of the Licensing

Unit, which is responsible for issuing firearms licenses within the

City of Boston, reviewed this order.              After confirming with BPD

Internal Affairs that Hightower, in BPD's view, had charges pending

against   her   when     she    resigned,   the    Licensing   Unit    officer

determined that Hightower had been untruthful in her answer on the

G 13-S.   Accordingly, the officer sent her a letter revoking her

Class A license and stating the reasons.

           On   August    20,    2008,    Hightower   received   the    letter

revoking her Class A license on the grounds that she "completed the

application form untruthfully."          The parties agree that the basis

for this conclusion was that, in the view of the defendants,

Hightower in fact had "complaints or charges" pending when she

filled out the license renewal form, contrary to her answer on the

form.

           The pending internal affairs charges related to a 2004

complaint by an individual that he had been assaulted at the

booking desk by a police officer (not Hightower) after his arrest.

Hightower had transported the prisoner from the location of his

arrest to the police station.            Hightower was interviewed by BPD


                                     -12-
Internal Affairs investigators regarding the complaint.                 In 2005,

BPD    Internal   Affairs    investigators     found    that     Hightower   had

violated three BPD rules, including "Abuse of Process Withholding

Information"      during     the    investigation     into     the     complaint.

Hightower received a letter dated November 4, 2005, which stated

that these findings had been made by the investigators.                Hightower

testified at her deposition that she understood one of the findings

of the investigators was that she had not been truthful during the

investigation.     Hightower internally appealed those findings and

had entered into settlement negotiations regarding the violations,

but had yet to resolve the matter at the time she resigned from the

BPD.   The parties dispute whether the status of that matter at the

time Hightower      filled    out Form    G   13-S    amounted    to   "pending"

"complaints or charges" within the meaning of the form, and also

dispute whether Hightower remained aware of the status of her

internal affairs matter.

            The license revocation letter informed Hightower that she

was entitled to "appeal this decision with 90 days to the District

Court with appropriate jurisdiction."                Hightower chose not to

appeal the revocation.             Hightower never contacted the BPD to

inquire as to whether she had in fact answered a question on the

form untruthfully.

            Hightower has also never filed another application for

either a Class A license, Class B license, or FID card after she


                                      -13-
left the Boston Police.         Because Hightower is no longer a BPD

officer, she would not need to fill out a Form G 13-S were she to

apply for a Class A license.           The defendants maintain that if

Hightower applied for a Class A license, she would receive a

restricted     license   (assuming     that   she   is   not    statutorily

disqualified), and if she desired an unrestricted license, the

licensing authority would "make a determination based on her needs

and the interests of the Boston police department in regulating

Class A unrestricted licenses."

           The license revocation letter also stated that Hightower

"shall, in accordance with M.G.L. c. 140, § 129D, without delay,

deliver   or   surrender   to    the   licensing    authority    where   you

reside your licenses to carry, and all firearms."              Section 129D

provides that "[u]pon revocation, suspension or denial of an

application for a firearm identification card . . . or of any

firearms license if said firearms identification card is not then

in force," the person whose application or license was revoked,

suspended, or denied "shall without delay deliver or surrender

. . . all firearms . . . which he then possesses unless an appeal

is pending."     Mass. Gen. Laws ch. 140, § 129D (emphasis added).

Hightower surrendered her firearm after receiving the revocation

letter.




                                   -14-
C.          Procedural History

            Hightower filed suit in federal court on November 24,

2008.    The complaint, as amended, named as defendants the City of

Boston and the Boston Police Commissioner.          The complaint alleged

that the revocation of her Class A license was unconstitutional,

under several theories: (1) the Second Amendment, (2) procedural

due process, (3) substantive due process, and (4) equal protection.

The   complaint   requested   as    relief   (1)   return   of   Hightower's

revolver, (2) an order restoring Hightower's Class A license, (3)

a permanent injunction preventing "enforc[ement] [of] the customs,

policies, and practices complained of," and (4) attorneys' fees.

            The   Commonwealth     of   Massachusetts   intervened    as   a

defendant in February 2011.        The parties filed cross-motions for

summary judgment, and on September 29, 2011, the district court

granted summary judgment in favor of the defendants.             Hightower,

822 F. Supp. 2d at 65-66.

                                     II.

            Our review of the district court's grant of summary

judgment is de novo, assessing the facts and the inferences to be

drawn from them in the light most favorable to the non-moving

party.    Valley Forge Ins. Co. v. Field, 670 F.3d 93, 96-97 (1st

Cir. 2012).   All of Hightower's claims on appeal present questions

of law, which we review de novo.        United States v. Rehlander, 666




                                    -15-
F.3d 45, 47 (1st Cir. 2012) ("The issues before us are legal and

our review is therefore de novo.").

          Hightower raises three arguments on appeal: (1) that the

revocation of her license, and Massachusetts's firearms licensing

scheme, violate the Second Amendment; (2) that the same revocation

and licensing scheme violate the Equal Protection Clause of the

Fourteenth Amendment; and (3) that the revocation violated the Due

Process Clause of the Fourteenth Amendment.

          The defendants argue that Hightower's Second Amendment

claim is not ripe.       We address ripeness and other preliminary

matters before turning to each of Hightower's claims.

A.        Preliminary Issues

          Hightower has met the requirements for both standing and

ripeness to assert claims for denial of procedural due process and

equal protection, and for violation of any Second Amendment rights

arising from the revocation of her license.

          As to standing to bring at least claims as to the Class

A license, it is clear that the revocation of Hightower's license

constitutes    an   injury   that   suffices    to   satisfy   the   minimum

requirements   of   Article   III   standing,    regardless     of   whether

Hightower can apply for another license.             See Katz v. Pershing,

LLC, 672 F.3d 64, 71-72 (1st Cir. 2012) (outlining elements of

Article III standing); see also, e.g., Parker v. District of

Columbia, 478 F.3d 370, 376 (D.C. Cir. 2007) ("We have consistently


                                    -16-
treated a license or permit denial pursuant to a state or federal

administrative scheme as an Article III injury."), aff'd sub nom.

District of Columbia v. Heller, 128 S. Ct. 2783 (2008).

          Hightower's   as-applied    claim   extends   only   to   the

characteristics of the license that was revoked -- a Class A

unrestricted license that allows for carrying of concealed, large

capacity weapons outside the home.     Hightower lacks standing to

raise a claim as to a Class B license; she has never applied for

such a license, been denied one, or had such a license revoked.

Such a license would allow her to carry a non-concealed,5 non-large

capacity weapon in public.6     For the same reason, she lacks

standing as to an FID card, which would allow her to possess a

firearm in her home or place of business.


     5
        The statute only prevents the holder of a Class B license
from "carry[ing] or possess[ing] a loaded firearm in a concealed
manner in any public way or place."     Mass. Gen. Laws ch. 140,
§ 131(b) (emphasis added).
     6
        Hightower asserts that "the Boston police apparently do not
issue unrestricted Class B licenses to openly carry revolvers and
other non-large capacity handguns," and so, de facto, the only way
for her to carry a firearm, openly or not, outside her home is with
an unrestricted Class A license.
        Hightower cites no authority for this proposition, aside
from certain comments that do not address the matter made by
defense counsel at a hearing. The statute itself only provides
that Class B licenses "shall not entitle the holder thereof to
carry or possess a loaded firearm in a concealed manner in any
public way or place." Mass. Gen. Laws ch. 140, § 131(b) (emphasis
added). The defendants claim that "a Class B license is sufficient
to keep a regular capacity firearm, rifle, or shotgun in one's home
or to carry it openly in public." The defendants also point out
that Hightower could apply for a restricted Class A license that
would allow her to carry a firearm in public.

                               -17-
           As to ripeness, the fact that Hightower can apply for

another type of license that would redress her injury of not being

licensed for her small gun does not render her claim unripe.                   See

Gastronomical Workers Union Local 610 & Metro. Hotel Ass'n Pension

Fund v. Dorado Beach Hotel Corp., 617 F.3d 54, 61-62 (1st Cir.

2010) ("[T]he [ripeness] claim is that a future event may change

the type of      remedy available        to    redress   an    existing    injury.

Consequently, it is the future event, not the . . . injury, that is

speculative.      Viewed in this light, [the] argument is not a

ripeness argument at all."); see also Kachalsky v. Cacace, 817 F.

Supp. 2d 235, 249 (S.D.N.Y. 2011) (rejecting similar argument in a

Second Amendment case because "[t]hat state licensing officers

might   grant    Individual      Plaintiffs'     second       full-carry   permit

applications were they to submit such applications at some point in

the future      does    not   suggest   that their       current   injuries    are

speculative").

           However, both the existence of various firearms licenses

for which Hightower could apply and the fact that Hightower has not

applied for such licenses do impact the arguments Hightower can

properly raise on the merits of her claims, as discussed below.

B.         Second Amendment Claims

           1.          As-Applied Claim

           Hightower argues that she is entitled to a declaration

that the Second Amendment secures the right to publicly carry a


                                        -18-
handgun outside of her home for self defense, and that this right

cannot   be    made     to    depend   on   a    suitability    determination   by

licensing officials.          Hightower also requests injunctive relief.

              Hightower argues that the Class A license is the only

form of Massachusetts license that would allow her to exercise the

Second Amendment right she claims to have.                   For Hightower's as-

applied Second Amendment challenge to the license revocation to

succeed, then, Hightower must prove that denial of the additional

benefits granted by an unrestricted Class A license, over and above

those granted by a Class B license, amounted to a Second Amendment

violation.      As we understand it, although Hightower made no firm

commitment on the record as to this point, she does not in fact

desire a license for a large capacity firearm, and her personal

firearm is not a large capacity weapon.                  In any event, she has

presented no argument about why the possession or carrying of large

capacity      weapons    is    protected        from   any   form   of   government

regulation by the Second Amendment.               That the license lost allowed

carrying of large capacity weapons weakens the Second Amendment

claim, as District of Columbia v. Heller, 128 S. Ct. 2783 (2008),

was concerned with weapons of the type characteristically used to

protect the home.7       She does wish to be licensed to carry her small



     7
        The D.C. Circuit has, applying intermediate scrutiny,
upheld a prohibition on the possession of magazines with a capacity
of more than ten rounds of ammunition.      Heller v. District of
Columbia, 670 F.3d 1244, 1261-64 (D.C. Cir. 2011).

                                        -19-
gun as a concealed weapon and argues that those interests are

protected    by   the     Second    Amendment   and    the    revocation    is

unconstitutional. In her favor, we examine her more limited claim.

To succeed on her Second Amendment claim, Hightower would have to

show that the license revocation, as applied to her ability to

carry concealed handguns in public, amounts to a Second Amendment

violation.

            The   Second       Amendment   applies    to   state   and   local

regulation of firearms.          McDonald v. City of Chicago, 130 S. Ct.
3020, 3026 (2010).       In Heller, the Court held, inter alia, that a

law that "totally bans handgun possession in the home" violated the

Second Amendment.       128 S. Ct. at 2817, 2821.          The Court required

the District of Columbia to "permit [the plaintiff] to register his

handgun and . . . issue him a license to carry it in the home," if

the plaintiff was not disqualified.             Id. at 2822.       The Court

stressed that "the home" is "where the need for defense of self,

family, and property is most acute," id. at 2817, and explained

that the Second Amendment "elevates above all other interests the

right of law-abiding, responsible citizens to use arms in defense

of hearth and home," id. at 2821 (emphasis added).

            Courts      have    consistently    recognized      that     Heller

established that the possession of operative firearms for use in

defense of the home constitutes the "core" of the Second Amendment.

See, e.g., United States v. Booker, 644 F.3d 12, 25 n.17 (1st Cir.


                                      -20-
2011) ("While we do not attempt to discern the 'core' Second

Amendment right vindicated in Heller, we note that Heller stated

that the Second Amendment 'elevates above all other interests the

right of law-abiding, responsible citizens to use arms in defense

of hearth and home.'" (quoting Heller, 128 S. Ct. at 2821)), cert.

denied, 132 S. Ct. 1538 (2012); United States v. Greeno, 679 F.3d
510, 517 (6th Cir. 2012) ("The core right recognized in Heller is

'the right of law-abiding, responsible citizens to use arms in

defense of hearth and home.'" (quoting Heller, 128 S. Ct. at

2821)); GeorgiaCarry.Org, Inc. v. Georgia, No. 11-10387, 2012 WL
2947817, at *7 (11th Cir. July 20, 2012) (to be published in F.3d)

(noting that the Heller Court "went to great lengths to emphasize

the special place that the home -- an individual's private property

-- occupies in our society"); United States v. Barton, 633 F.3d
168, 170 (3d Cir. 2011) ("At the 'core' of the Second Amendment is

the right of 'law-abiding, responsible citizens to use arms in

defense of hearth and home.'" (quoting Heller, 128 S. Ct. at

2821)); United States v. Staten, 666 F.3d 154, 158 (4th Cir. 2011)

("According to the Court, the core right of the Second Amendment is

'the right of law-abiding, responsible citizens to use arms in

defense of hearth and home.'" (quoting Heller, 128 S. Ct. at

2821)), cert. denied, 132 S. Ct. 1937 (2012); United States v.

Reese, 627 F.3d 792, 800 (10th Cir. 2010) ("[T]he Court suggested

that the core purpose of the right was to allow 'law-abiding,


                               -21-
responsible citizens to use arms in defense of hearth and home.'"

(quoting Heller, 128 S. Ct. at 2821)), cert. denied, 131 S. Ct.
2476 (2011).   It is plain that the interest Hightower advances in

carrying concealed weapons outside the home is distinct from this

core interest emphasized in Heller.8


     8
        We do not reach the issue of the scope of the Second
Amendment as to carrying firearms outside the vicinity of the home
without any reference to protection of the home.       Some courts
appear to have held that the Second Amendment does not extend
outside the home. See Shepard v. Madigan, No. 11-CV-405-WDS, 2012
WL 1077146, at *10 (S.D. Ill. Mar. 30, 2012) (to be published in F.
Supp. 2d) ("[T]he bearing of a firearm outside the home is not a
core right protected by the Second Amendment."); Moore v. Madigan,
842 F. Supp. 2d 1092, 1101 (C.D. Ill. 2012) (holding that Heller
and McDonald do not "recognize[] a Second Amendment right to bear
arms outside of the home"); Piszczatoski v. Filko, 840 F. Supp. 2d
813, 829 (D.N.J. 2012) ("Given the considerable uncertainty
regarding if and when the Second Amendment rights should apply
outside the home, this Court does not intend to place a burden on
the government to endlessly litigate and justify every individual
limitation on the right to carry a gun in any location for any
purpose."); Williams v. State, 10 A.3d 1167, 1169, 1177 (Md. 2011)
(holding that a statute prohibiting carrying a handgun outside the
home without a permit "is outside of the scope of the Second
Amendment" and noting that "[i]f the Supreme Court . . . meant its
holding to extend beyond home possession, it will need to say so
more plainly"), cert. denied, 132 S. Ct. 93 (2011); Commonwealth v.
Perez, 952 N.E.2d 441, 451 (Mass. App. Ct. 2011) ("The Second
Amendment does not protect the defendant in this case because he
was in possession of the firearm outside his home.").
        Other courts have remarked that the application of the
Second Amendment outside the home is far from clear. See Gonzalez
v. Village of West Milwaukee, 671 F.3d 649, 659 (7th Cir. 2012)
(referring to this issue as "unsettled territory"); United States
v. Masciandaro, 638 F.3d 458, 475 (4th Cir. 2011) (noting that
"[t]here may or may not be a Second Amendment right in some places
beyond the home," and that "[o]n the question of Heller's
applicability outside the home environment, we think it prudent to
await direction from the Court itself"), cert. denied, 132 S. Ct.
756 (2011); Kachalsky v. Cacace, 817 F. Supp. 2d 235, 265 (S.D.N.Y.
2011) (noting that "according Second Amendment protection to the
carrying of an unconcealed weapon outside the home would certainly

                               -22-
          Under current Supreme Court precedent, Hightower cannot

make out her Second Amendment claim as to the concealed weapon

aspect of her revoked license, as she must for her as-applied

challenge to succeed.    Under our analysis of Heller, as follows,

the government may regulate the carrying of concealed weapons

outside of the home.

          In Heller, the Court explained that "the right secured by

the Second Amendment is not unlimited" and noted that "the majority

of the 19th-century courts to consider the question held that

prohibitions on carrying concealed weapons were lawful under Second

Amendment or state analogues."         128 S. Ct. at 2816.      We have

interpreted   this   portion   of    Heller   as   stating   that   "laws

prohibiting the carrying of concealed weapons" are an "example[] of

'longstanding' restrictions that [are] 'presumptively lawful' under

the Second Amendment."    United States v. Rene E., 583 F.3d 8, 12

(1st Cir. 2009) (quoting Heller, 128 S. Ct. at 2816-17 & n.26); see

also Robertson v. Baldwin, 165 U.S. 275, 281-82 (1897) (observing

that "the first 10 amendments to the [C]onstitution" protect rights



go further than Heller did").
        Other courts have found that the Second Amendment extends
outside of the home. See United States v. Weaver, No. 2:09-cr-
00222, 2012 WL 727488, at *4 (S.D. W. Va. Mar. 6, 2012); Woollard
v. Sheridan, No. L-10-2068, 2012 WL 695674, at *7 (D. Md. Mar. 2,
2012) (to be published in F. Supp. 2d) ("[T]he Court finds that the
right to bear arms is not limited to the home."); see also
Masciandaro, 638 F.3d at 468 (Niemeyer, J., writing separately)
(stating that the Second Amendment provides a right to carry a
weapon outside the home, at least "in some form").

                                    -23-
that       are   "subject      to   certain    well-recognized     exceptions"    and

stating,         in   dicta,    that   the    Second   Amendment    right   "is   not

infringed by laws prohibiting the carrying of concealed weapons").9

Licensing of the carrying of concealed weapons is presumptively

lawful, and Hightower makes no serious argument to the contrary.

                 Indeed, we do not understand her to make the implausible

argument that the government may not, under the Second Amendment,

ever revoke a license to carry a concealed weapon.                     Rather, her

attack is on the standard used in the revocation of her license.

We detail her arguments below.

                 The standards for revocation of her license stem from

section 131, which provides for revocation in two circumstances:

                 A license issued under this section shall be
                 revoked   or  suspended   by   the   licensing
                 authority,   or   his   designee,   upon   the
                 occurrence of any event that would have
                 disqualified the holder from being issued such
                 license or from having such license renewed.


       9
        See also Richards v. County of Yolo, 821 F. Supp. 2d 1169,
1174 (E.D. Cal. 2011) ("[T]he Second Amendment does not create a
fundamental right to carry a concealed weapon in public.");
Kachalsky, 817 F. Supp. 2d at 260-62 (suggesting that there is no
Second Amendment right to carry concealed weapons); Martinkovich v.
Oregon Legislative Body, No. 11-3065-CL, 2011 WL 7693036, at *2 (D.
Or. Aug. 24, 2011) ("The Second Amendment does not prohibit
regulations on carrying a concealed weapon."); Dorr v. Weber, 741
F. Supp. 2d 993, 1005 (N.D. Iowa 2010) ("[A] right to carry a
concealed weapon under the Second Amendment has not been recognized
to date."); Gamble v. United States, 30 A.3d 161, 164-66 (D.C.
2011) (holding that there is no Second Amendment right to carry a
concealed weapon); State v. Knight, 241 P.3d 120, 133 (Kan. Ct.
App. 2010) ("[T]he Heller Court considered concealed firearms
prohibitions to be presumptively constitutional under the Second
Amendment.").

                                             -24-
          A license may be revoked or suspended by the
          licensing authority if it appears that the
          holder is no longer a suitable person to
          possess such license.

Mass. Gen. Laws ch. 140, § 131(f).     A revocation on either basis is

subject to judicial review.    Id.

          Hightower attacks many provisions of the statute, but her

key focus is on what she contends is the inherent subjectivity of

the "suitability" requirement and its inadequacy as a standard.

However, Hightower's license was not revoked because of a general

finding that she was not "suitable," but rather because of a

particular determination that she "completed the application form

untruthfully."10

          We conclude that the revocation of a firearms license on

the basis of providing false information as to the existence of

pending complaints or charges on the firearms license application

form is not a violation of the Second Amendment in this case.

Hightower argues that this court must apply strict scrutiny to her

license revocation claim.     Her claim fails whatever standard of

scrutiny is used, even assuming there is some Second Amendment

interest in carrying the concealed weapons at issue.        We do not

reach the question of what standard of scrutiny applies here.      We



     10
        BPD has denied firearms applications in other instances
upon a determination that applicants answered the general form
untruthfully, denied applications upon a determination that sworn
BPD officers answered the G 13-S form untruthfully, and revoked
licenses for both reasons.

                                -25-
agree with Judge Wilkinson's cautionary holding in United States

v. Masciandaro, 638 F.3d 458 (4th Cir. 2011), cert. denied, 132 S.

Ct. 756 (2011), that we should not engage in answering the question

of how Heller applies to possession of firearms outside of the

home, including as to "what sliding scales of scrutiny might

apply."    Id. at 475.    As he said, the whole matter is a "vast terra

incognita that courts should enter only upon necessity and only

then by small degree."       Id.

            A requirement that firearms license applicants provide

truthful information, enforced by the revocation of licenses if the

applicant provides false information, serves a variety of important

purposes.    For one, it helps ensure the integrity of the system of

keeping      prohibited      persons         from   possessing      firearms.

Massachusetts's licensing scheme prohibits certain categories of

people from possessing firearms.              See Mass. Gen. Law ch. 140,

§ 131(d)(i)-(vii).        A licensing authority does not necessarily

possess     all   of   the   information      necessary    to   determine   an

individual's eligibility.        The submission of false information by

an   applicant    could   make   it   more    difficult   for   the licensing

authority to assess whether the applicant is eligible (e.g.,

submission of a false name would make it more difficult to perform

a background check).11       The prohibition of the inclusion of false


      11
        The licensing authority is empowered to make a variety of
inquiries concerning license applicants. See Mass. Gen. Laws ch.
140, § 131(e).

                                      -26-
information        in       a    license      application        is    necessary     to     the

functioning of the licensing scheme.

              The Supreme Court has commented on a federal prohibition

on providing material false information to a licensed dealer in

connection with the acquisition of firearms, saying that 18 U.S.C.

§ 922(a)(6):

              was enacted as a means of providing adequate
              and   truthful  information   about  firearms
              transactions. Information drawn from records
              kept by dealers was a prime guarantee of the
              Act's effectiveness in keeping "these lethal
              weapons out of the hands of criminals, drug
              addicts,    mentally   disordered    persons,
              juveniles, and other persons whose possession
              of them is too high a price in danger to us
              all to allow."

Huddleston v. United States, 415 U.S. 814, 825 (1974) (quoting 114

Cong. Rec. 13219 (1968) (remarks of Sen. Tydings)). The same holds

true for Massachusetts's licensing scheme.                             In Huddleston, the

defendant had been convicted of providing false information in

answering a form in connection with the acquisition of a firearm;

the Court affirmed the conviction.                     Id. at 815-18, 833.

              A    requirement         that        information    on     firearms    license

applications be accurate is an important government interest, and

it is enforced not only by the revocation scheme.                             Massachusetts

law   makes       it    a       criminal     offense    to   knowingly        submit      false

information of certain types on a firearms license application.

Mass. Gen. Laws ch. 140, § 129 (providing a criminal penalty for

anyone   who      "gives         a   false    or    fictitious        name   or   address    or

                                               -27-
knowingly offers or gives false information concerning the date or

place of birth, his citizenship status, occupation, or criminal

record," in any "application for any form of license or permit

issued in connection" with a firearm); id. § 131(h) (providing a

criminal   penalty   for   "[a]ny    person   who   knowingly   files   an

application containing false information").         Such provisions are

commonplace in state firearms licensing regimes, particularly as to

licenses to carry concealed weapons.12


     12
         See, e.g., D.C. Code § 7-2507.04(a) ("It shall be unlawful
for any person purchasing any firearm or ammunition, or applying
for any registration certificate . . . to knowingly give false
information or offer false evidence of identity."); Fla. Stat. Ann.
§ 790.06(11)(a) ("A person who knowingly files false information
under this subsection is subject to criminal prosecution . . . .");
Ind. Code Ann. § 35-47-2-17 ("No person, in purchasing or otherwise
securing delivery of a firearm or in applying for a license to
carry a handgun, shall knowingly or intentionally: (1) give false
information on a form required to: . . . (B) apply for a license to
carry a handgun . . . ."); La. Rev. Stat. Ann. § 40:1379.3(C)(1)
("The providing of false or misleading information on the
application or any documents submitted with the application shall
be grounds for the denial or revocation of a concealed handgun
permit."); Md. Code Ann., Pub. Safety § 5-139(a) ("A person may not
knowingly give false information or make a material misstatement in
a firearm application . . . ."); Mich. Comp. Laws Serv.
§ 750.232a(3) ("A person who intentionally makes a material false
statement on an application for a license to purchase a
pistol . . . is guilty of a felony . . . ."); Miss. Code Ann. § 45-
9-101(15) ("Any person who knowingly submits a false answer to any
question on an application for a license issued pursuant to this
section, or who knowingly submits a false document when applying
for a license issued pursuant to this section, shall, upon
conviction, be guilty of a misdemeanor . . . ."); N.J. Stat. Ann.
§ 2C:39-10(c) ("Any person who gives or causes to be given any
false information . . . in applying for . . . a permit to purchase
a handgun [or] a permit to carry a handgun . . . is guilty of a
crime of the third degree."); N.M. Stat. Ann. § 29-19-6(I) ("The
department shall suspend or revoke a concealed handgun license if:
(1) the licensee provided the department with false information on

                                    -28-
           Like the Supreme Court, we hold that this particular

ground for "unsuitability" is not subjective, and it does not

confer too much discretion on the licensing authority. See City of

Littleton, Colo. v. Z.J. Gifts D-4, L.L.C., 541 U.S. 774, 783

(2004) (statute providing that an "adult business" license shall be

denied if the applicant, inter alia, "provides false information"

is based on "objective criteria"); Thomas v. Chi. Park Dist., 534
U.S. 316, 324 (2002) (statute that allows denial of a large public

assembly permit based on, inter alia, the application containing "a

material falsehood or misrepresentation" is based on "reasonably

specific and objective" grounds).          Individual disputes about the

accuracy   of   an   answer   may   be   addressed   under   the   statute's

provision for judicial review, an option that Hightower declined to

use.




the application form or renewal form for a concealed handgun
license . . . ."); R.I. Gen. Laws § 11-47-23 ("No person
shall, . . . in applying for a license to carry [a firearm], give
false information or offer false evidence of his or her
identity."); Tex. Gov't Code Ann. § 411.186(a) ("The department
shall revoke a license under this section if the license holder:
. . . (2) made a material misrepresentation or failed to disclose
a material fact in an application submitted under this
subchapter . . . ."); Utah Code Ann. § 53-5-704(15) ("An individual
who knowingly and willfully provides false information on an
application filed under this part is guilty of a class B
misdemeanor, and the application may be denied, or the permit may
be suspended or revoked."); Wash. Rev. Code Ann. § 9.41.070(12)
("In addition to any other penalty provided for by law, the
concealed pistol license of a person who knowingly makes a false
statement shall be revoked, and the person shall be permanently
ineligible for a concealed pistol license.").

                                    -29-
           Further,        the    particular       question         Hightower   answered

inaccurately in the defendants' view -- whether Hightower had

complaints or charges pending against her at the time she was a BPD

officer   --    was    a   material      question.       The        existence   of   such

complaints or charges could impact an individual's suitability to

possess a firearm, depending on the nature of the underlying

complaints.     An accurate answer to the question is important to

allowing the licensing authority to investigate further and make an

informed decision on the licensing application.

           Hightower's as-applied challenge to the revocation of her

unrestricted Class A license fails.                We turn now to her attempt to

raise a facial attack

           2.          Facial Attack

           Hightower's            attempt     to     get        a     declaration      of

unconstitutionality          of    the      revocation      statute       overreaches.

Hightower's facial challenge, much like her as-applied challenge,

focuses   on     the       discretion       conferred      by       the   "suitability"

requirement. The "facial" challenge fails for a number of reasons.

           The Supreme Court has itself explained that:

           [f]acial challenges are disfavored for several
           reasons.   Claims of facial invalidity often
           rest on speculation. As a consequence, they
           raise the risk of "premature interpretation of
           statutes on the basis of factually barebones
           records."   Sabri v. United States, 541 U.S.
600, 609 (2004) (internal quotation marks and
           brackets omitted). Facial challenges also run
           contrary to the fundamental principle of
           judicial restraint that courts should neither

                                          -30-
          "'anticipate a question of constitutional law
          in advance of the necessity of deciding it'"
          nor "'formulate a rule of constitutional law
          broader than is required by the precise facts
          to which it is to be applied.'" Ashwander v.
          TVA, 297 U.S. 288, 347 (1936) (Brandeis, J.,
          concurring) (quoting Liverpool, New York &
          Philadelphia S.S. Co. v. Commissioners of
          Emigration, 113 U.S. 33, 39 (1885)). Finally,
          facial challenges threaten to short circuit
          the democratic process by preventing laws
          embodying the will of the people from being
          implemented in a manner consistent with the
          Constitution. We must keep in mind that "'[a]
          ruling of unconstitutionality frustrates the
          intent of the elected representatives of the
          people.'"   Ayotte v. Planned Parenthood of
          Northern New Eng., 546 U.S. 320, 329 (2006)
          (quoting Regan v. Time, Inc., 468 U.S. 641,
          652 (1984) (plurality opinion)).

Wash. State Grange v. Wash. State Republican Party, 128 S. Ct.
1184, 1191 (2008).

          For   Hightower's   facial    attack   to   succeed, Hightower

"would have to establish . . . that the statute lacks any 'plainly

legitimate sweep.'"13   United States v. Stevens, 130 S. Ct. 1577,


     13
         In United States v. Salerno, 481 U.S. 739 (1987), the Court
stated that a plaintiff can only succeed in a facial challenge by
"establish[ing] that no set of circumstances exists under which the
Act would be valid." Id. at 745. In Washington State Grange v.
Washington State Republican Party, 128 S. Ct. 1184 (2008), the
Court noted that "some Members of the Court have criticized the
Salerno formulation," but that "all agree that a facial challenge
must fail where the statute has a 'plainly legitimate sweep.'" Id.
at 1190 (quoting Washington v. Glucksberg, 521 U.S. 702, 740 n.7
(1997) (Stevens, J., concurring in the judgment)). The Court again
declined to determine which of these formulations was controlling
in United States v. Stevens, 130 S. Ct. 1577, 1587 (2010): "Which
standard applies in a typical case is a matter of dispute that we
need not and do not address, and neither Salerno nor Glucksberg is
a speech case."
        We have explained in a case raising a facial challenge

                                 -31-
1587 (2010) (quoting Washington v. Glucksberg, 521 U.S. 702, 740

n.7 (1997) (Stevens, J., concurring in the judgment)).   Hightower

bears the burden of demonstrating that this standard is met, and

she has not and cannot do so.   See id.; see also United States v.

Salerno, 481 U.S. 739, 745 (1987); McCullen v. Coakley, 571 F.3d
167, 174 (1st Cir. 2009); Del Gallo v. Parent, 557 F.3d 58, 68 (1st

Cir. 2009).



under the Second Amendment that the challenge "must fail if we
determine that the statute 'has a plainly legitimate sweep,'"
without addressing whether that formulation or the Salerno
formulation is controlling. United States v. Booker, 644 F.3d 12,
22 (1st Cir. 2011) (quoting Wash. State Grange, 128 S. Ct. at
1190), cert. denied, 132 S. Ct. 1538 (2012). We have applied the
Salerno formulation in a number of non-Second Amendment cases. See
Del Gallo v. Parent, 557 F.3d 58, 68 (1st Cir. 2009); Dutil v.
Murphy, 550 F.3d 154, 160 (1st Cir. 2008). We have also noted that
the "plainly legitimate sweep" language is a "refinement" of the
Salerno formulation. McCullen v. Coakley, 571 F.3d 167, 174 (1st
Cir. 2009). We do not resolve this issue here.
        Other circuits have applied the Salerno formulation in
cases raising facial challenges under the Second Amendment. See
GeorgiaCarry.Org, Inc. v. Georgia, No. 11-10387, 2012 WL 2947817,
at *8 (11th Cir. July 20, 2012) (to be published in F.3d); United
States v. Decastro, 682 F.3d 160, 163 (2d Cir. 2012); United States
v. Tooley, No. 10-4936, 2012 WL 698885, at *2 (4th Cir. Mar. 6,
2012) (per curiam); United States v. Bena, 664 F.3d 1180, 1182 (8th
Cir. 2011); United States v. Barton, 633 F.3d 168, 172 (3d Cir.
2011).
        Two courts have rejected facial challenges in the Second
Amendment context on the basis that "a person . . . to whom a
statute was constitutionally applied, 'will not be heard to
challenge that statute on the ground that it may conceivably be
applied unconstitutionally to others, in other situations not
before the Court.'"      Masciandaro, 638 F.3d at 474 (quoting
Broadrick v. Oklahoma, 413 U.S. 601, 610 (1973)); see also United
States v. Skoien, 614 F.3d 638, 645 (7th Cir. 2010) (en banc) ("A
person to whom a statute properly applies can't obtain relief based
on arguments that a differently situated person might present."),
cert. denied, 131 S. Ct. 1674 (2011).

                                -32-
            Hightower's   general      attack     is   that    the   suitability

requirement confers too much discretion and is not sufficently

connected to a sufficient government interest.                That attack does

not establish that there is no "plainly legitimate sweep" of

circumstances where an applicant may properly be denied a license

on the grounds of unsuitability. Our review of Hightower's own as-

applied   claim     outlines    one   set    of   circumstances       where   the

suitability requirement is clearly constitutional: where false

information is provided on an application form.               Because Hightower

has not shown that the statute lacks any plainly legitimate sweep,

her facial attack fails.

            We also note that weighing against the facial challenge

is the fact that the Supreme Judicial Court has not had the

opportunity    to   interpret   the    statute    in   light    of   Heller   and

McDonald.     The Massachusetts courts have seldom had occasion to

interpret the suitable person requirement.14              The statute itself


     14
         To be clear, there is no suitable person requirement for
issuance of an FID card; an FID card "shall issue, unless the
applicant" is statutorily disqualified. Mass. Gen. Laws ch. 140,
§ 129B(1). An FID card may only be revoked "upon the occurrence of
any event that would have disqualified the holder from being issued
such card or from having such card renewed or for a violation of a
restriction provided under this section." Id. § 129B(4). Judicial
review is available in the district court, and "[a] justice of such
court, after a hearing, may direct that a card be issued or
reinstated to the petitioner if the justice finds that such
petitioner is not prohibited by law from possessing such card."
Id. § 129B(5).
        The statute governing FID cards does provide that "[a]
firearm identification card shall not entitle a holder thereof to
possess . . . a non-large capacity firearm."        Id. § 129B(6).

                                      -33-
does not define what constitutes "a suitable person to be issued"

a firearms license.          Mass. Gen. Laws ch. 140, § 131(d).                In a

series of pre-Heller cases, Massachusetts courts have stated that

"the    licensing    authority    is   given     considerable       latitude"    in

determining who is a suitable person.            Ruggiero v. Police Comm'r,

464 N.E.2d 104, 107 (Mass. App. Ct. 1984); accord Howard v. Chief

of   Police,   794 N.E.2d 604,    606    (Mass.   App.   Ct.    2003)   ("The

'suitable person' standard vests in the chief broad discretion or

'considerable latitude.'" (quoting Ruggiero, 464 N.E.2d at 107));

Godfrey v. Chief of Police, 616 N.E.2d 485, 487 (Mass. App. Ct.

1993) (same); MacNutt v. Police Comm'r, 572 N.E.2d 577, 580 (Mass.

App. Ct. 1991) (noting "[t]he broad grant of discretion implicit in

a statute which lacks guidelines").15

            Still,    even    before   Heller,    Massachusetts       courts    had

recognized that the discretion vested in the licensing authority is

not unlimited.       See MacNutt, 572 N.E.2d at 580 (noting that the


However, the Supreme Judicial Court has made clear that an FID card
permits possession of a firearm, as defined in § 121, in one's home
or place of business. See Commonwealth v. Gouse, 965 N.E.2d 774,
785 n.14 (Mass. 2012); Commonwealth v. Johnson, 958 N.E.2d 25, 34
n.14 (Mass. 2011); Commonwealth v. Powell, 946 N.E.2d 114, 127-128
(Mass. 2011), cert. denied, 132 S. Ct. 1739 (2012).
       15
         Earlier cases interpreting the suitable person requirement
have noted that because there is "no right to keep and bear arms"
on the part of private citizens, "there is no 'question of a
property right or deprivation of liberty involved in the statutory
procedures for obtaining a license to carry firearms.'" Howard v.
Chief of Police, 794 N.E.2d 604, 607 (Mass. App. Ct. 2003) (quoting
Chief of Police v. Moyer, 453 N.E.2d 461, 464 (Mass. App. Ct.
1983)).

                                       -34-
grant     of   discretion   "'may   be   limited   properly   by   judicial

interpretation' to measures which are not arbitrary or capricious"

(quoting Caswell v. Licensing Comm'n, 444 N.E.2d 922, 928 (Mass.

1983))); Stavis v. Carney, 12 Mass. L. Rep. 3, 2000 WL 1170090, at

*4-5 (Mass. Super. Ct. 2000) ("The standard for issuing licenses to

carry under § 131 must be interpreted in accordance with the intent

of the legislature. . . . 'The goal of firearms legislation in

Massachusetts is to limit access to deadly weapons by irresponsible

persons.' . . . [T]he licensing authority has the authority to

require an otherwise eligible applicant for a license to carry a

firearm to comply with any other requirements that are reasonably

related to the goal of keeping firearms out of the hands of

irresponsible people." (quoting Ruggiero, 464 N.E.2d at 106)).16


     16
         "Suitable person" requirements are present in other states'
firearms licensing regimes. See Ala. Code § 13A-11-75 (sheriff
"may issue a qualified or unlimited license" to carry a pistol in
a vehicle or concealed on a person if, among other requirements,
the applicant "is a suitable person to be so licensed"); Conn. Gen.
Stat. § 29-28(b) (temporary license "may" be issued to carry a
pistol or revolver upon a finding that the applicant "is a suitable
person to receive such permit"); Haw. Rev. Stat. Ann. § 134-9(b)(2)
(chief of police is to adopt procedures to grant licenses to carry
concealed weapons to individuals who "[a]ppear to be a suitable
person to be so licensed"); N.H. Rev. Stat. Ann. § 159:6(I)
(license to carry a revolver or pistol may only be issued "if it
appears that the applicant . . . is a suitable person to be
licensed"); R.I. Gen. Laws § 11-47-11(a) (license to carry a
concealed pistol or revolver may only be issued "if it appears that
the applicant . . . is a suitable person to be so licensed").
        A   district   court   has   rejected   an   argument   that
Connecticut's similar suitable person requirement confers too much
discretion and so is unconstitutional. Kuck v. Danaher, 822 F.
Supp. 2d 109, 129 (D. Conn. 2011). The court found that "it is
impossible for the legislature to conceive in advance each and

                                    -35-
          No   Massachusetts   appellate   court   has   construed   the

suitable person requirement in a published opinion post-Heller or

post-McDonald.   The Supreme Judicial Court has never construed it,

save for one limited question.17   While these considerations would

not independently bar Hightower's facial challenge, see City of

Lakewood v. Plain Dealer Publ'g Co., 486 U.S. 750, 770 n.11 (1988)

("[W]e have never held that a federal litigant must await a state-

court construction . . . before bringing the federal suit."), they

do weigh against it, see Wash. State Grange, 128 S. Ct. at 1190-91

(noting that a state had not had an opportunity "to accord the law

a limiting construction to avoid constitutional questions," and

that "[e]xercising judicial restraint in a facial challenge 'frees

the Court . . . from premature interpretations of statutes in areas

where their constitutional application might be cloudy'" (quoting

United States v. Raines, 362 U.S. 17, 22 (1960))).

          Hightower attempts to avoid these principles by making a

qualitatively different argument. Hightower argues that her facial

challenge should succeed under particular doctrines that were



every circumstance in which a person could pose an unacceptable
danger to the public if entrusted with a firearm," so a scheme
conferring "circumscribed discretion" on the licensing official was
constitutional. Id.
     17
         The Supreme Judicial Court in DeLuca v. Chief of Police,
612 N.E.2d 628 (Mass. 1993), held that the licensing authority may
consider unsealed records of a criminal conviction to determine
whether an applicant is a suitable person, even where the applicant
had received a pardon for the crime. Id. at 630.

                                -36-
developed under the First Amendment: the prior restraint and

overbreadth doctrines.   We disagree and find these First Amendment

doctrines a poor analogy for purposes of facial challenges under

the Second Amendment.

          Based on the prior restraint doctrine, Hightower argues

she may challenge the "unbridled discretion" conferred by the

suitable person requirement regardless of the facts that she did

not apply for another license and that the suitability requirement

was constitutionally applied to her.

          Under the First Amendment, "when a licensing statute

allegedly vests unbridled discretion in a government official over

whether to permit or deny expressive activity, one who is subject

to the law may challenge it facially without the necessity of first

applying for, and being denied, a license."   City of Lakewood, 486

U.S. at 755-56.   Such "[f]acial attacks on the discretion granted

a decisionmaker are not dependent on the facts surrounding any

particular permit decision" and may be brought regardless of

whether the government official "has exercised his discretion" in

an impermissible fashion.   Forsyth County v. Nationalist Movement,

505 U.S. 123, 133 n.10 (1992).

          That rationale is particular to the First Amendment:

"[a]t the root of this long line of precedent is the time-tested

knowledge that in the area of free expression a licensing statute

placing unbridled discretion in the hands of a government official


                                 -37-
or   agency   constitutes   a   prior   restraint   and   may   result   in

censorship."    City of Lakewood, 486 U.S. at 757 (emphasis added).

The Court has summarized18 that there are "two major First Amendment

risks associated with unbridled licensing schemes: self-censorship

by speakers in order to avoid being denied a license to speak; and

the difficulty of effectively detecting, reviewing, and correcting

content-based censorship 'as applied' without standards by which to

measure the licensor's action."         Id. at 759.   It is only "when

statutes threaten these risks to a significant degree that courts

must entertain an immediate facial attack on the law."           Id.     The

Court made clear that for a facial challenge to be proper, "[t]he

law must have a close enough nexus to expression, or to conduct



      18
        More specifically, the Court has identified several
"identifiable risks to free expression that can be effectively
alleviated only through a facial challenge" in the First Amendment
context. City of Lakewood v. Plain Dealer Publ'g Co., 486 U.S.
750, 757 (1988).    "First, the mere existence of the licensor's
unfettered discretion, coupled with the power of prior restraint,
intimidates parties into censoring their own speech, even if the
discretion and power are never actually abused." Id. The Court
explained that "[i]t is not difficult to visualize a newspaper that
relies to a substantial degree on single issue sales feeling
significant pressure to endorse the incumbent mayor in an upcoming
election, or to refrain from criticizing him, in order to receive
a favorable and speedy disposition on its permit application." Id.
at 757-58. The Court also explained that it would be difficult to
distinguish "between a licensor's legitimate denial of a permit and
its illegitimate abuse of censorial power," and that it would be
difficult to tell if the licensor was "suppressing unfavorable
. . . expression." Id. at 758. The Court also noted that the
"difficulty and delay" of as-applied challenges could discourage
litigation, which could result in the hypothetical newspaper
finding it "easier to capitulate to what it perceives to be the
mayor's preferred viewpoint." Id.

                                  -38-
commonly associated with expression, to pose a real and substantial

threat of the identified censorship risks."           Id.    The prior

restraint doctrine is specific to the First Amendment and stems

from the substantive First Amendment restrictions.      See generally

Monaghan, First Amendment "Due Process", 83 Harv. L. Rev. 518, 519

(1970)   ("Like   the   substantive   rules   themselves,   insensitive

procedures can 'chill' the right of free expression.").       The prior

restraint doctrine is not a label that may be attached to allow any

facial challenge, whatever the constitutional ground.

           Other courts, at the district court level, agree.       See

Woollard v. Sheridan, No. L-10-2068, 2012 WL 695674, at *7-8 (D.

Md. Mar. 2, 2012) (to be published in F. Supp. 2d) (rejecting the

argument that a licensing scheme "amounts to an unconstitutional

prior restraint on the exercise of [plaintiff's] Second Amendment

rights because it vests unbridled discretion in the officials

responsible for issuing permits," in part because "this Court would

be hesitant to import constitutional doctrine wholesale from one

field of law into another for which it was never designed");

Piszczatoski v. Filko, 840 F. Supp. 2d 813, 831-32 (D.N.J. 2012)

(rejecting the argument that a statute is invalid under the Second

Amendment if it vests "uncontrolled discretion," in part because

"[t]he general rule is that facial challenges are disfavored.       It

is only in light of particular censorship related concerns that

'they have been permitted in the First Amendment context where the


                                 -39-
licensing scheme vests unbridled discretion in the decisionmaker

and where the regulation is challenged as overbroad.'" (quoting

FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 223 (1990)));

Kachalsky, 817 F. Supp. 2d at 267 n.32 (rejecting the argument that

a statute is invalid based on analogy to First Amendment cases

prohibiting   "unbridled    discretion"    in    granting   permits,     and

explaining that while some Second Amendment "cases borrow an

analytical framework, they do not apply substantive First Amendment

rules in the Second Amendment context").         We have found no circuit

cases that have discussed the prior restraint doctrine in the

context of the Second Amendment.

          Hightower's second argument -- based on the overbreadth

doctrine -- fails for similar reasons. The overbreadth doctrine is

"a second type of facial challenge," under which a law may be

invalidated   under   the   First    Amendment    "as   overbroad   if   'a

substantial number of its applications are unconstitutional, judged

in relation to the statute's plainly legitimate sweep.'"        Stevens,

130 S. Ct. at 1587 (quoting Wash. State Grange, 128 S. Ct. at 1190

n.6) (internal quotation marks omitted).         An overbreadth challenge

essentially argues that a "statute could not be enforced against [a

plaintiff], because it could not be enforced against someone else."

Sabri v. United States, 541 U.S. 600, 609 (2004).

          The Supreme Court has cautioned courts against allowing

overbreadth challenges outside of certain limited contexts:


                                    -40-
           Facial challenges of this sort are especially
           to be discouraged. Not only do they invite
           judgments on fact-poor records, but they
           entail a further departure from the norms of
           adjudication in federal courts: overbreadth
           challenges     call    for     relaxing    familiar
           requirements     of    standing,    to    allow   a
           determination     that     the    law   would    be
           unconstitutionally      applied     to   different
           parties and different circumstances from those
           at hand. See, e.g., Chicago v. Morales, 527
U.S. 41,    55–56    n.22    (1999)   (plurality
           opinion). Accordingly, we have recognized the
           validity     of     facial     attacks     alleging
           overbreadth (though not necessarily using that
           term) in relatively few settings, and,
           generally, on the strength of specific reasons
           weighty enough to overcome our well-founded
           reticence. See, e.g., Broadrick v. Oklahoma,
           413 U.S. 601 (1973) (free speech); Aptheker v.
           Secretary of State, 378 U.S. 500 (1964) (right
           to travel); Stenberg v. Carhart, 530 U.S. 914,
           938–946 (2000) (abortion); City of Boerne v.
           Flores,    521 U.S. 507,    532–535    (1997)
           (legislation under § 5 of the Fourteenth
           Amendment). . . .         Outside these limited
           settings, and absent a good reason, we do not
           extend an invitation to bring overbreadth
           claims.

Id. at 609-10.

           Hightower argues that Heller was an instance where the

Court "struck down broad prohibitions on Second Amendment rights

that   could   be   validly    applied   to   dangerous     people,"    and   so

implicitly     recognized     an   overbreadth   doctrine    in   the   Second

Amendment context.     We disagree.

           Heller involved a challenge to a "total ban" on handgun

possession in the home, brought by an individual whose attempt to

register the handgun was denied based on this ban.            Heller, 128 S.


                                     -41-
Ct. at 2788.            That was not an overbreadth challenge; Heller's

argument was that the total ban was unconstitutional, including as

applied to his registration attempt.

                   We reject the overbreadth argument in light of Sabri.19

Our view is joined by every court to have expressly considered the

issue.        See United States v. Decastro, 682 F.3d 160, 169 (2d Cir.

2012) (holding that "[t]here is no overbreadth argument that

Decastro can make in the Second Amendment context," and so, since

his   as-applied          challenge   failed,   the      facial   challenge   must

necessarily fail as well); Masciandaro, 638 F.3d at 474 (declining

to entertain "the novel notion that an overbreadth challenge could

be recognized" outside the First Amendment context, and rejecting

a facial challenge on the basis that the as-applied challenge

failed); Barton, 633 F.3d at 172 n.3 (rejecting facial challenge

under        the    Second   Amendment   because   "we    do   not   recognize   an

'overbreadth' doctrine outside the limited context of the First

Amendment"); United States v. Skoien, 614 F.3d 638, 645 (7th Cir.

2010) (en banc) (noting that the Court has "allowed 'overbreadth'

arguments when dealing with laws that restrict speech," but that

the Salerno formulation governs other contexts), cert. denied, 131


        19
        Hightower's overbreadth claim would also fail on its own
terms. Courts "generally do not apply the 'strong medicine' of
overbreadth analysis where the parties fail to describe the
instances of arguable overbreadth of the contested law." Wash.
State Grange, 128 S. Ct. at 1190 n.6. Hightower does not outline
instances   where   the    suitability  requirement   would   be
unconstitutional.

                                         -42-
S. Ct. 1674 (2011); United States v. Weaver, No. 2:09-cr-00222,

2012 WL 727488, at *9 (S.D. W. Va. Mar. 6, 2012) ("[A] party

challenging the validity of a law on vagueness or overbreadth

grounds outside the domain of the First Amendment must demonstrate

that the law is unconstitutional in all of its applications.");

Richards v. County of Yolo, 821 F. Supp. 2d 1169, 1176 (E.D. Cal.

2011) (rejecting attempt to import facial-challenge doctrines from

the First Amendment context); Kachalsky, 817 F. Supp. 2d at 272

n.37 (rejecting application of overbreadth doctrine where as-

applied Second Amendment claim fails); see also United States v.

Tooley, No. 10-4936, 2012 WL 698885, at *2 (4th Cir. Mar. 6, 2012)

(per curiam) ("Tooley also made a facial challenge to § 922(g)(9)

in his motion to dismiss the indictment and continues the argument

on appeal. However, to prevail on a facial challenge, Tooley 'must

establish that no set of circumstances exists under which the Act

would be valid.   By finding the statute valid as applied to th[is]

plaintiff[], the facial challenge fails as well.'" (alterations in

original) (quoting Urofsky v. Gilmore, 216 F.3d 401, 427 n.1 (4th

Cir. 2000))).

          The facial attack fails.

C.        Equal Protection Claim

          Hightower advances an equal protection claim in a cursory

fashion, stating that the revocation of her license violated equal

protection for the same reasons as advanced in support of her


                                -43-
Second Amendment claim. Even were this claim not waived,20 it fails

on its own terms.21

          Given that the Second Amendment challenge fails, the

equal protection claim is subject to rational basis review.    See

Nordyke v. King, 681 F.3d 1041, 1043 n.2 (9th Cir. 2012) (en banc)

("As to the [plaintiffs'] equal protection claim, because the

ordinance does not classify shows or events on the basis of a

suspect class, and because we hold that the ordinance does not

violate either the First or Second Amendments, rational basis

scrutiny applies."); Kwong v. Bloomberg, No. 11 Civ. 2356(JGK),

2012 WL 995290, at *12 (S.D.N.Y. Mar. 26, 2012) (to be published in

F. Supp. 2d) ("Rational basis review is the appropriate standard of

scrutiny to apply to Penal Law § 400.00(14) because the law

involves no suspect classification and imposes no burden on the

Second Amendment right to keep and bear arms." (footnote omitted));

cf. Locke v. Davey, 540 U.S. 712, 720 n.3 (2004) ("Because we hold

. . . that the program is not a violation of the Free Exercise



     20
        See San Gerónimo Caribe Project, Inc. v. Acevedo-Vilá, No.
09-2566, 2012 WL 3002559, at *20 (1st Cir. July 24, 2012) (to be
published in F.3d) (en banc).
     21
        The equal protection claim also fails because Hightower
does not attempt to demonstrate that she was treated differently
from other similarly situated individuals. See Kuperman v. Wrenn,
645 F.3d 69, 77-78 (1st Cir. 2011) ("To establish an equal
protection violation, a plaintiff must introduce sufficient
evidence from which a jury reasonably could conclude that, compared
with others similarly situated, the plaintiff was treated
differently because of an improper consideration . . . .").

                               -44-
Clause, however, we apply rational-basis scrutiny to [plaintiff's]

equal protection claims."); McGuire v. Reilly, 260 F.3d 36, 50 (1st

Cir. 2001) (where statute satisfies First Amendment review, it

"necessarily passes the rational basis test employed under the

Equal Protection Clause").      For the reasons given above as to why

Hightower's as-applied claim fails, the license revocation survives

rational basis review under the Equal Protection Clause.

D.          Procedural Due Process Claim

            Hightower's procedural due process claim is that the BPD

was required to give her a hearing before it revoked her license

and that the availability of postdeprivation relief is inadequate.

            We will assume Hightower has a property interest in her

Class A weapon license although she may be eligible for other

licenses.    In United States v. Rehlander, 666 F.3d 45 (1st Cir.

2012), we said:

            [T]he right to possess arms (among those not
            properly disqualified) is no longer something
            that can be withdrawn by government on a
            permanent and irrevocable basis without due
            process. Ordinarily, to work a permanent or
            prolonged loss of a constitutional liberty or
            property interest, an adjudicatory hearing,
            including a right to offer and test evidence
            if facts are in dispute, is required.

Id. at 48.    Rehlander, however, did not concern licenses to carry

concealed    weapons,   much   less   large   capacity   weapons,   but   a

disqualification from possession of firearms at all.




                                  -45-
           The parties dispute whether the deprivation here is

either permanent or irrevocable.     After all, as defendants argue,

if all Hightower wants is to carry a small weapon (the five-round

revolver which she had been carrying), she may apply for a Class B

license.

           We take the case as it comes to us, as a ripe case on a

record of actual deprivation from the revocation of her Class A

license.   We also assume, in Hightower's favor, that she does have

some Second Amendment interests arising from the revocation of her

license.    We avoid these underlying questions and assume the

requirements of due process apply.

           Hightower's primary argument as to why due process was

not provided to her is that she was entitled to a predeprivation

hearing before her license was revoked and before her gun was

required to be turned over to the licensing authority.          In support

of this point, she also asserts that the postdeprivation process

available was inadequate.     We reject her claim.

           1.      Predeprivation Process

           Under   the   Massachusetts   licensing    scheme,    before   a

license may be revoked, the licensing authority must determine that

there was an "occurrence of any event that would have disqualified

the holder from being issued such license or from having such

license renewed," or that "it appears that the holder is no longer

a suitable person to possess such license."          Mass. Gen. Laws ch.


                                 -46-
140, § 131(f).       The statute provides that "[a]ny revocation or

suspension of a license shall be in writing and shall state the

reasons therefor." Id. It is undisputed that this requirement was

complied with here.

           We reject Hightower's claim that due process required

that a hearing take place before her license could be revoked.                 The

predeprivation process provided here was constitutionally adequate,

when considered in conjunction with the available postdeprivation

process.   The Supreme Court "has recognized, on many occasions,

that   where   a   State   must    act   quickly,    or   where   it   would   be

impractical to provide predeprivation process, postdeprivation

process satisfies the requirements of the Due Process Clause."

Gilbert v. Homar, 520 U.S. 924, 930 (1997).           We have explained that

"[t]he variety of . . . circumstances within which the exception

[to the general requirement of predeprivation process] has been

recognized demonstrates that the exception is a flexible one." San

Gerónimo Caribe Project, Inc. v. Acevedo-Vilá, No. 09-2566, 2012 WL
3002559, at *17 (1st Cir. July 24, 2012) (to be published in F.3d)

(en banc) (omission and second alteration in original) (quoting

Elena v. Municipality of San Juan, 677 F.3d 1, 6 (1st Cir. 2012))

(internal quotation marks omitted).

           The Supreme Court has explained that "[p]rotection of the

health and     safety   of   the   public   is   a   paramount    governmental

interest which justifies summary administrative action.                 Indeed,


                                     -47-
deprivation of property to protect the public health and safety is

'[one] of the oldest examples' of permissible summary action."

Hodel v. Va. Surface Mining & Reclamation Ass'n, 452 U.S. 264, 300

(1981) (second alteration in original) (quoting Ewing v. Mytinger

& Casselberry, Inc., 339 U.S. 594, 599 (1950)); see also San

Gerónimo, 2012 WL 3002559, at *17.            The Court has "traditionally

accorded the states great leeway in adopting summary procedures to

protect public health and safety."           Mackey v. Montrym, 443 U.S. 1,

17   (1979)    (upholding   statutory     scheme   providing   for   summary

suspension of a driver's license if a driver suspected of being

intoxicated     refuses   to   take   a   breathalyzer   test).      In   such

circumstances, full predeprivation process is not required so long

as "prompt postdeprivation review is available for correction of

administrative error."22       Id. at 13.

              The revocation of a firearms license, particularly a

license to carry a concealed, large capacity weapon, without a

predeprivation hearing is justified by concerns as to public health

and safety.23    See Kuck v. Danaher, 600 F.3d 159, 166 (2d Cir. 2010)

("Connecticut clearly has a strong and compelling interest in



      22
         We note that the federal Administrative Procedure Act
provides for notice and an opportunity to demonstrate compliance
with licensing requirements before "revocation . . . of a license,"
"[e]xcept in cases of willfulness or those in which public health,
interest, or safety requires otherwise." 5 U.S.C. § 558(c).
      23
        Between January 1, 2005, and March 1, 2011, there were
1,876 shootings in the City of Boston, 301 of which were fatal.

                                      -48-
ensuring that firearm permits are not issued to those 'lacking the

essential character or temperament necessary to be entrusted with

a weapon.'" (quoting Dwyer v. Farrell, 475 A.2d 257, 260 (Conn.

1984))); Spinelli v. City of New York, 579 F.3d 160, 170-71 (2d

Cir. 2009) (holding that predeprivation process was not required to

suspend gun dealer's license where there were security lapses at

the gun store, given the interest in public safety); Hain v. DeLeo,

No. 1:08-CV-2136, 2010 WL 4514315, at *8 (M.D. Pa. Nov. 2, 2010)

(rejecting the claim that revocation of a firearms license requires

a predeprivation hearing, in part because "the state interest in

protecting the public safety through the enforcement of licensure

requirements is compelling. . . . [A predeprivation hearing] would

significantly   burden   the   state   interest   in   quickly   removing

licenses from individuals who prove to be dangerous after their

license has been issued"); Thomson v. Bd. of Firearms Permit

Exam'rs, No. NNH950369628, 1996 WL 24701, at *4 (Conn. Super. Ct.

Jan. 4, 1996) (holding that no predeprivation hearing need be held

to revoke a pistol permit, in part because, given "the nature of

weapons and their potential for inflicting harm or causing death,

recognition of a right to continue to carry a weapon between the

time that evidence of unsuitability arises and completion of notice

and a hearing would impose a great risk to the public whose

interests the government must protect"); Rabbitt v. Leonard, 413
A.2d 489, 491, 493 (Conn. Super. Ct. 1979) (holding that, while the


                                 -49-
Connecticut constitution provides a right to bear arms "which must

be protected by procedural due process," predeprivation process for

revoking a pistol permit is not required, in part because "[t]he

summary   nature of a pistol permit revocation is vital to protect

the public safety.   A permittee who is, in fact, unfit to carry a

pistol could conceivably do a great deal of harm if given advance

notice that his permit might be revoked; it could even result in

the loss of human life.   The risk is too great.").

          To the extent that Hightower separately argues that she

was entitled to a hearing before surrendering her firearm itself,

the argument fails because Hightower could have retained her

firearm had she appealed the revocation of her license.        The

revocation statute provides that "[u]pon revocation or suspension,

the licensing authority shall take possession of such license and

the person whose license is so revoked or suspended shall take all

actions required under the provisions of section 129D.   No appeal

or post-judgment motion shall operate to stay such revocation or

suspension."   Mass. Gen. Laws ch. 140, § 131(f).      The license

revocation letter Hightower received stated that Hightower "shall,

in accordance with M.G.L. c. 140, § 129D, without delay, deliver or

surrender to the licensing authority where you reside your licenses

to carry, and all firearms."   Section 129D, in turn, provides that

"[u]pon revocation . . . of any firearms license if [a] firearms

identification card is not then in force . . . the person whose


                                -50-
application was so revoked . . . shall without delay deliver or

surrender,    to    the    licensing   authority     where   he    resides,    all

firearms . . . which he then possesses unless an appeal is

pending." Id. § 129D (emphasis added). The Supreme Judicial Court

has noted that under § 129D, "the obligation to turn over the

firearms is suspended during the pendency of such an appeal."

Pasqualone v. Gately, 662 N.E.2d 1034, 1038 (Mass. 1996).24

          2.         Postdeprivation Process

          As to postdeprivation process, the statute provides that

if a license is suspended or revoked, the aggrieved individual may

"file a petition to obtain judicial review in the district court"

within ninety days after receiving notice of the revocation or

suspension.        Mass. Gen. Laws ch. 140, § 131(f).               The statute

requires the district court to hold "a hearing" before making a

determination       as    to   the   licensing     decision,      id.,   and   the

Massachusetts courts, before Heller, interpreted the statute as

requiring "an evidentiary hearing."              Godfrey, 616 N.E.2d at 487;

see also Moyer, 453 N.E.2d at 464.            After such a hearing, a justice

of the reviewing court "may direct that a license be issued or

reinstated to the petitioner if such justice finds that there was

no reasonable ground for denying, suspending or revoking such


     24
        Section 129D also enables the owner of the firearm, within
a year after surrender, to direct the custodian of the firearm to
transfer it to "any . . . person legally permitted to purchase or
take possession of such firearms."     Mass. Gen. Laws ch. 140,
§ 129D.

                                       -51-
license and the that petitioner is not prohibited by law from

possessing same."     Mass. Gen. Laws ch. 140, § 131(f).               This

provision has been interpreted, in pre-Heller cases, as placing the

burden of proof on the applicant to show that the licensing

authority's decision "was arbitrary, capricious, or an abuse of

discretion."   Howard, 794 N.E.2d at 606 (quoting Moyer, 453 N.E.2d

at 464) (internal quotation mark omitted); see also Godfrey, 616

N.E.2d at 488 (stating same standard); Ruggiero, 464 N.E.2d at 107

(same).   Further judicial review may be had "in an action in the

nature of certiorari under" Mass. Gen. Laws ch. 249, § 4.        Levine,

750 N.E.2d at 1000.

          Hightower's only argument as to why these postdeprivation

procedures are inadequate is that the standard of review places the

burden of proof on the individual challenging the revocation.

Hightower failed to develop the argument or cite to any pertinent

authority in her opening brief, so this claim is waived.                See

United States v. Berk, 652 F.3d 132, 137 n.5 (1st Cir. 2011)

(issues not developed in the opening brief are waived), cert.

denied, 132 S. Ct. 1650 (2012).

          We   also   reject   the   notion   that   the   arbitrary    and

capricious standard of review, in conjunction with an evidentiary

hearing where the aggrieved individual may introduce evidence to

demonstrate that the licensing decision was erroneous, renders the

postdeprivation judicial process inadequate.          The arbitrary and


                                 -52-
capricious standard of review is widely accepted in the context of

reviewing agency action.           See, e.g., 5 U.S.C. § 706(2)(A).            And,

unlike typical administrative review provisions, the Massachusetts

statute allows the aggrieved individual to introduce new evidence

before   the     reviewing       court   as   to   the   licensing   authority's

determination.       See Stavis, 2000 WL 1170090, at *6 ("In one

respect, the      nature     of    the   judicial    review   available   in    the

district court under G.L. c. 140, § 131 is clearly broader than the

review available under [Massachusetts's general administrative

review provision] because the district court is authorized to

re-examine the facts found by the licensing authority and find

facts.").

            In    addition,       the    Supreme    Court   has   explained    that

"[o]utside the criminal law area, where special concerns attend,

the locus of the burden of persuasion is normally not an issue of

federal constitutional moment."                 Schaffer ex rel. Schaffer v.

Weast, 546 U.S. 49, 58 (2005) (alteration in original) (quoting

Lavine v. Milne, 424 U.S. 577, 585 (1976)) (internal quotation

marks    omitted).         The     Massachusetts      legislature    could     have

reasonably concluded that, on review in the district court, the

burden should be placed on the aggrieved individual, who would be

in the best position to present relevant evidence as to the

suitability requirement.            We reject Hightower's claim that the

revocation scheme violates procedural due process.


                                         -53-
                              III.

          We affirm the district court's entry of judgment against

Hightower.




                              -54-